UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00773-JFM-1)


Submitted:   December 21, 2015            Decided:   January 5, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Hall, Appellant Pro Se.     Albert David Copperthite,
Barbara Slaymaker Sale, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Hall appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

Hall sought a reduction based on Amendment 782 to the Sentencing

Guidelines, which reduced the offense levels applicable to drug

offenses.     U.S. Sentencing Guidelines Manual Suppl. to App’x C,

Am. 782 (2015).       However, because Hall was sentenced as a career

offender    (a   Guidelines   range   from    which      the    district    court

departed downward at sentencing), Amendment 782 did not lower

his   applicable      Guidelines   range,     and   he    is    therefore    not

eligible for a sentence reduction.            Accordingly, we affirm the

district    court’s    judgment.      We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                      2